DETAILED ACTION
This Office Action is in response to the submission filed on 12/27/2019.  Currently, claims 1-20 have been examined.  
Allowable Subject Matter
Claims 1-14 are allowable.  The following is an examiner’s statement of reasons for allowance.
Claim 1 recites in part a “conductive material layer” (150, in Applicant’s FIG. 7) that must meet two requirements.  No portion thereof must be directly over “first pixel” (FIG. 7, 40 or 42) is the first requirement.  On the other hand, it must be directly over the “second pixel” (FIG. 7, 61; “reference pixel”).  The closest prior art that meets the effective filing date is US-2008/0308890, by Uya, see face of patent.   There are various pixels 10 being shown.  One pixel 10 has “conductive material” 18 above it, and it stops right there, so it looks like it would meet the claim limitations, since other pixels 10 do not have 18 over it.  Unfortunately, there is also “conductive material” 19.  Paragraphs 57 & 58 of Uya specify that 18 & 19 are made in the same process step and from the same material.  Hence, Examiner is unable to make a reasonable rejection based on this reference and the claims are indicated as allowable.
Claim 8 recites in part a “conductive material layer” that is broken into 3 separate pieces.  One piece is on sidewall of substrate, one is located on the interconnect (separate from substrate; part of pad connection) and one is located on a second side of substrate (away from interconnect, which is near the first side of substrate).   The combination of these 3 separate pieces of “conductive material layer”, all in their specified locations were not found in prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 needs to depend on claim 1.  Appropriate correction is required.  
Claim 7 is objected to because of the following informalities:  Claim 7 needs to depend on claim 6.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 15 recites in part “a first pixel … operable to sense radiation through the first side of the semiconductor substrate (FIG. 7 of Applicant; 36 is the side where light will be coming in); … a conductive material layer (150/150A/170/180) including a first portion disposed on the second side of the semiconductor substrate (FIG. 7 of Applicant; 34 is the other side)”.   The fundamental issue is that none of 150/150A/170/180 can be fairly described as being disposed on the second (34) side of the substrate.  At this point Examiner is left guessing.  Did the Applicant mean to recite “first side” instead?  OR is the Applicant somehow trying to say that, say 170/180 are on the “second side”?   Examiner disagrees that such claim limitations would be reasonable.  Hence, as they are, claims 15-20 are unexaminable and a new matter rejection is written.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/04/2021


/MOUNIR S AMER/Primary Examiner, Art Unit 2894